DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/22/2020 is acknowledged. The election of EGFR antibody species which is MOR 10703 in the telephonic reply received 03/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 44 and 46 are under examination as drawn to the elected invention and species.

Alternative Names
Ceritinib is also known as LDK378 and Zykadia.

Specification
All references to the Specification will be made using the paragraph numbering in the pregrant published application, US 2020/0085814.
The disclosure is objected to because of the following informality: In [0021], 6th sentence, “abd” should be --and--. 
Appropriate correction is required.

Drawings-Examiner’s Comments
It is noted in the replacement drawings Figs. 8A and 8B, that sometimes antibodies are indicated as being added to another agent with a “+” and sometimes with “-“, which is confusing.  Further, sometimes concentrations of the agent are set within parentheses and sometimes not. Applicant may wish to amend the drawings for clarity.
It is also noted that in Fig. 4, it appears there is a line missing through the top set of data points (filled circles) for Gefitinib.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 46 recites the broad recitation “an antibody comprising the sequences of MOR10703 as defined in table 1 (Antibody A) or cetuximab”, and the claim also recites “particularly is cetuximab” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Proc. 105th Ann. Meeting Am. Assoc. Cane. Res.; 2014 Apr 5-9; San Diego, CA. AACR; Cancer Res 2014;74( 19 Suppl) Abstract 1842, cited in the IDS filed 9/24/19).
Kim et al. teaches that LDK378 (ceritinib) combined with either of two different EGFR inhibitors, afatinib or dacomitinib, induced apoptosis in ALK TKIs-resistant, ALK-rearranged NSCLC cells. The combined treatment acted synergistically to inhibit cell growth and induce apoptosis in H3122LR1 (ceritinib-resistant) and H3122CR1LR1 (crizotinib-resistant) cells. Ceritinib was in a pharmaceutical combination with an EGFR inhibitor.


Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., Proc 104th Ann. Meeting Am. Assoc. CancerRes.; 2013 Apr 6-10; Washington, Cancer Res.2013;73(8 Suppl):Abstract nr 4445, April 2013).
Yamaguchi et al. teach a pharmaceutical combination of ALK tyrosine kinase inhibitor (TKI) crizotinib with EGFR TIK erlotinib or afatinib. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., Proc 104th Ann. Meeting Am. Assoc. Cancer Res.; 2013 Apr 6-10; Washington, Cancer Res.2013;73(8 Suppl):Abstract nr 4445, April 2013) as applied to claim 44 above, and further in view of Kasabhatla et al. (Proc. 105th Ann. Meeting Am. Assoc. Cane. Res.; 2014 Apr 5-9; San Diego, CA. AACR; Cancer Res 2014;74(19 Suppl) Abstract 1733, 2014, cited in the IDS filed 9/24/19) and US 9,192,663  B2.
Yamaguchi et al. teaches that in ALK translocated non-small-cell lung cancer (NSCLC) which is sensitive to the ALK TKI crizotinib, overtime resistance to the TKI develops.  When the NSCLC cell line NCI-H3122 and crizotinib-resistant (CR) variants thereof were treated with a pharmaceutical combination of crizotinib with EGFR TIK erlotinib or afatinib, the combination was effective to inhibit growth of CR-H3122 clones.  “Conclusions: Using a functional approach of combining ALK and EGFR TKIs, we identified activation of EGFR as a mechanism of resistance to crizotinib in preclinical models of ALK translocated NSCLC. If EGFR activation is confirmed as a predominant mechanism of crizotinib resistance in patient-derived tumors, the use of crizotinib + EGFR TKIs should be tested in future clinical trials for this important cohort of NSCLC.”
Karachaliou et al. teaches (p. 807, col. 1) that the first oncogenic abnormality found in lung cancer was EGFR kinase domain mutations, and the second most important was found to be EML4-ALK fusion, which was also the first targetable fusion oncokinase to be identified in lung adenocarcimoas. ALK inhibitor crizotinib is a clinically approved treatment for ALK-positive NSCLC.  Because first generation EGFR TKIs such as erlotinib and gefitinib delayed progression of NSCLC but had no effect on overall survival, “there is a need for second-generation ‘irreversible’ EGFR TKIs that can inhibit the T790M mutation.” (p.808, col.2, beginning of first full paragraph) Afatinib, a second generation EGFR TKI clinically approved for NSCLC treatment, inhibited tumor growth in a NSCLC xenograft model, though resistance can occur (p. 808, col. 2, first full paragraph, and p. 809, col. 1).  Additionally, second-generation ALK inhibitors similar to crizotinib are in clinical development and include LDK378. “LDK378 has shown high response rates in both crizotinib-naive and crizotinib-resistant patients with advanced NSCLC in a Phase I study....” (p. 811, col. 2, last paragraph)  “EGF-induced activation of EGFR, HER2 and HER3, as well as reduced level of EML4-ALK activation, was associated with sustained downstream signaling in the presence of ALK inhibitors, indicative of [54]. The combination of an ALK inhibitor and an EGFR inhibitor induced apoptosis, further supporting the notion that the EGFR signaling pathway contributes to survival of cells resistant to LK inhibitors (Figure 2)[54].” (p. 812, col. 1, third paragraph) 
US 9,192,663 teaches treatment of lung cancers with HER3 antibodies including disclosed EGFR HER3-inhibitory antibody MOR10703 (col. 107, lines 54-60). Also taught is a pharmaceutical composition comprising the antibody and an additional therapeutic agent suitable for treating lung cancer (col. 110, lines 44-51). The antibody was shown to inhibit HER3 cellular activity in a ligand-dependent and ligand-independent manner, and was effective to inhibit cell proliferation in three breast cancer cell lines. (Table 17 and col. 137, line 58, through col. 138, line 2). The antibody also effectively inhibited breast cancer and pancreatic adenocarcinoma growth in tumor models (col. 139, lines 36-50, Fig. 13).
It would have been obvious at the time of the invention to have a pharmaceutical combination of an ALK inhibitor and EGFR inhibitor for treatment of lung cancer, particularly a second generation ALK TKI such as LDK378 since it had a higher response rate in both crizotinib-naïve and -resistant patients with advance NSCLC.  It would have been obvious wherein the EGFR inhibitor was a TKI or EGFR antibody such as the anti-HER3 antibody MOR10703, because it was noted by Karachaliou et al. that when ALK resistance developed, survival dependency shifted to the HER family pathway, including HER3, and the desirability and expectation of successful combination of an ALK TKI and a HER family inhibitor was set forth by Karachaliou et al., and supported by Yamaguchi et al. in the form of findings that cell growth of an ALK-TKI-resistant cells was inhibited with a combination of an ALK TKI and EGFR inhibitor. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al., (Abatract 856, Canc. Res. 74(19 Suppl), 2014, cited in the IDS filed 9/24/19) teaches that crizotinib overcame cetuximab resistance in in vitro models and crizotinib with erlotinib increased growth inhibition, with both combinations showing resensitization of cells to 
Similarly, Chen et al. (Anti-Cancer Drugs, 24(10):1039-1046, 2013, cited in the IDS filed 9/24/19) teaches a pharmaceutical combination of ALK inhibitor crizotinib with EGFR inhibitor gefitinib. As stated in the Abstract, “In vivo, the combination therapy with crizotinib and gefitinib also markedly suppressed the growth of gefitinib-resistant mouse xenografts….” Chen et al. shows the state of the prior art and is cumulative with Yamaguchi relied upon above.
Yamaguchi et al. (Lung Cancer, 83(l):37-43, Jan. 2014, cited in the IDS filed 9/24/19) showed that treatment of cancer cells with crizotinib and an EGFR tyrosine kinase inhibitor (TKI) which is erlotinib or afatinib led to inhibition of growth of NSCLC cell line H3122 which was crizotinib-resistant (CR), however, use of multi-targeted TKIs that do not have anti-EGFR activity were ineffective (p. 39. col. 2, 5th paragraph). “Our observations lend robust evidence that the dual inhibition of ALK and EGFR (as a crizotinib-resistant oncogene-mediated bypass track) in preclinical models of acquired resistance to crizotinib is effective, and that both reversible (erlotinib) and irreversible (afatinib) EGFR TKIs can reverse part of the resistant phenotype of EML4-ALK rearranged cells with EGFR-mediated resistance.... Indeed, ongoing clinical trials of crizotinib plus erlotinib and crizotinib plus dacomitinib have been initiated with the intent of identifying the doses, toxicities and potential efficacies of these approaches in NSCLC [10].” (p. 42, col. 2, second paragraph). Yamaguchi et al., 2014, is cumulative with Yamaguchi et al., 2013, relied upon above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 12, 2021